Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 19-44 are pending.  Claims 19-30 are the subject of this NON-FINAL Office Action.  Claims 31-44 are withdrawn. This is the first action on the merits.

Election/Restrictions
Applicant’s election of Group I (claims 19-30) and the species of SEQ ID NOS: 1-4 with traverse in the reply filed on 05/25/2021 is acknowledged.  Applicants argue that SHEPARD fails to teach or suggest sequencing read primers.  However, all sequencing preparations techniques such as ligating adapters to target then extending ligated targets with primers necessarily require a sequencing read primer which is explicitly acknowledged by SHEPARD at para. 0037, for example. In addition, unity is still not maintained because other prior art teaches the same adapter and primer configurations as claimed as explained below, demonstrating that no common special technical feature exists between groups.  Thus, this argument fails at the outset.
Claims 31-44 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Thus, the restriction requirement is hereby made FINAL.
	All other claims were canceled.

Objection to Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at pages 27, 28 and 36. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to web sites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Interpretations
	Claims 19-30 are directed to performing sequencing library preparation with this resulting amplicon: 5’-common/universal seq-read1-UMI-target-UMI-read2-BC- common/universal seq-3’.  This library preparation has been performed numerous times (see e.g. US 2016/0208322; Guo; Kondrashova; Sparks; Wong).
	In addition, all sequencing of multiple UMI/indexed targets involves “demultiplexing,” mapping, and quantifying (see e.g. US 2016/0208322, para. 0621; US 2016/0215331, para. 0321).
	Finally, ligating adapters in a first step in which the adapters comprise adjacent ends that hybridize to target has been performed innumerable times in sequencing (see e.g. WO 2014/089536; US 2016/0068886; US 2016/0068907; WO 2013/009175; WO 2013/192292).
	Thus, at the least, the claims amount to the combination of familiar sequencing elements to achieve familiar sequencing results.  Yet, even more the claims are anticipated by at least one reference, below.  The Office could not find allowable subject 

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 19-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor the applicant regards as the invention.  
The metes and bounds of “respective” throughout the claims are unclear.  For example, claim 19 states “with ML left ligation oligonucleotides comprising, from a 5' end to a 3' end, a sequencing read-1 primer site, a respective first unique molecular identifier (UMI) and a respective sequence complementary to a respective first segment of a target DNA sequence.”  It is not clear respective to what is the first unique molecular identifier (UMI) and the sequence complementary to a respective first segment of a target DNA sequence; nor how it is respective.  The claim fails to specify a referent for which these portions are respective.  Thus, it is not clear how or to what they are respective.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 19-30 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by CURRY (WO 2013/106807).
	As to claims 19-23 and 25-30, CURRY teaches contacting, in each container of N separate containers, N being an integer equal to or larger than two, target DNA sequences, under hybridization conditions, with ML left ligation oligonucleotides comprising, from a 5' end to a 3' end, a sequencing read-I primer site, a respective first unique molecular identifier (UMI) and a respective sequence complementary to a respective first segment of a target DNA sequence and MR right ligation oligonucleotides comprising, from a 5' end to a 3' end, a respective sequence complementary to a respective second segment of a target DNA sequence, a respective second UMI and a sequencing read-2 primer site, wherein ML and MR are each an integer equal to or larger than two, said respective first UMI being different for each of said ML left ligation oligonucleotides and said respective second UMI being different for each of said MR right ligation oligonucleotides (ligating LHS and RHS each comprising tag/barcode sequences for identifying locus of interest, target-specific sequence, and sequencing primer sequences; Figs. 2-3 and paras. 0106-29); adding, in each container of said N separate containers, a ligating agent capable of ligating together said 3' end of a left ligation oligonucleotide and said 5' end of a right ligation oligonucleotide while hybridized to a target DNA sequence to form a ligated product comprising two UMis and hybridized to said target DNA sequence (id.); immobilizing, in each container of said N separate containers, said ligated product in complex with said target DNA sequence 


Prior Art
The following prior art may be pertinent: US 2016/0208322 (same universal-read1-UMI-target-UMI-read2-BC-universal resulting amplicon for sequencing); US 2016/0215331; WO 2014/089536 (motivation to apply adjacent-ligated adapters to sequencing techniques such as Illumina indexing); WO 2016/123154; US 2016/0068886 (motivation to apply adjacent-ligated adapters to sequencing techniques); US 2016/0068907 (motivation to apply adjacent-ligated adapters to sequencing techniques); WO 2013/009175 (motivation to apply adjacent-ligated adapters to sequencing techniques); WO 2013/192292 (motivation to apply adjacent-ligated adapters to sequencing techniques, including with common barcoding and indexing techniques); Guo et al, An improved 2b-RAD approach (I2b-RAD) offering genotyping tested by a rice (Oryza sativa L.) F2 )opulation, BMC Genomics, Vol. 15, p. 956, pp. 1-13 (2014) (same universal-read1-UMI-target-UMI-read2-BC-universal resulting amplicon for sequencing); Kondrashova et al, High-Throughput Amplicon-Based Copy Number Detection of 11 Genes in Formalin-rixed Paraffin-Embedded Ovarian Tumour Samples by MLPA-Seq, PLOS ONE, Vol. 10, No. 11:e0143006, pp. 1-14 November 16, 2015) (same universal-read1-UMI-target-UMI-read2-BC-universal resulting amplicon for sequencing); Sparks et al, Selective analysis of cell-free DNA in maternal blood for evaluation of fetal trisomy, PRENATAL DIAGNOSIS, Vol. 32, pp. 1-7 (2012) (same universal-read1-UMI-target-UMI-read2-BC-universal resulting amplicon 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON PRIEST whose telephone number is (571) 270-1095.  The examiner can normally be reached on Monday-Friday 10am-6pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free] If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.